DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 4/13/2022 has been entered.  
Claims 1-11 are pending.  
Claims 1-11 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsugawa (Pub. No.: US 20130188648 A1) in view of Barrass (Pub. No.: US 20150124610 A1), hereafter respectively referred to as Nakatsugawa and Barrass.  
	In regard to Claim 1, Nakatsugawa teaches A first wireless communication apparatus comprising: a controller configured to: perform numbering of multiple pieces of data (packets and control messages of the data flows, Para. 4) and control to transmit the multiple pieces of data that are numbered (The data transfer apparatus 110 receives data flows. The data transfer apparatus 110 has a function of an order adding unit which adds order information representing an order of packets to the packets of the received data flows.  Para. 47, FIG. 1A), to a second wireless communication apparatus (data transfer apparatus 140, Para. 46, 52, FIG. 1A).  
Nakatsugawa teaches to structure, when specific data (buffer controller 330 selects a packet, Para. 115—116, FIGS. 1A, 3, 8) among the multiple pieces of data (packets which are stored in the buffer 320, Para. 115, FIGS. 1A, 3, 8) is discarded after the numbering and before the transmission (When the usage amount of the buffer 320 exceeds the threshold value (S803: Yes), the buffer controller 330 selects a packet of a discarding target from among packets which are stored in the buffer 320 other than a beginning packet (S804).  Then the buffer controller 330 extracts an SN of the packet selected in S804 (S805). Subsequently, the buffer controller 330 discards the packet selected in S804 from the buffer 320 (S806).  Para. 115—116, FIGS. 1A, 3, 8), a data unit (discarding information adding unit 340 selects a notification packet, Para. 116, FIGS. 3, 8) including discarding notification information indicating that the specific data have been discarded (discarding information adding unit 340 adds the discarding information including the SN extracted in S805 to the notification packet selected in S807 (S808), Para. 116, FIGS. 3, 8).  
Nakatsugawa teaches a transmitter configured to transmit the data unit to the second wireless communication apparatus (the line IF unit 350 transmits the packet read in S902 (S903), Para. 120—121, FIGS. 1A, 3, 8, 9).  
	Nakatsugawa fails to teach to structure a data unit including the multiple pieces of data subsequent to the discarding without renumbering, and to transmit the data unit.  
	Barrass teaches to structure a data unit (reassemble the original frame at 316 from the plurality of fragments, Para. 27, FIG. 3) including the multiple pieces of data (At 302, (fragment of a frame) is received at a network node, Para. 25, FIG. 3.  At 312, the network node can receive a subsequent fragment, Para. 27, FIG. 3) subsequent to the discarding without renumbering (if the start code indicates that the frame is not a first fragment (e.g., code "01"), the network node can discard the fragment at 318, Para. 26, FIG. 3) [the examiner notes that no type of renumbering in performed with respect to discarding a fragment].  
Barrass teaches to transmit the data unit (the network node can process the frame at 310.  The network node can forward the frame to its next hop.  Para. 25, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barrass with the teachings of Nakatsugawa since Barrass provides a technique for discarding data based on sequence codes, which can be introduced into the system of Nakatsugawa to permit certain unneeded packets to be discarded when their order information indicates that such packets cannot be properly utilized.  


In regard to Claim 3, Nakatsugawa teaches A second wireless communication apparatus comprising: a receiver configured to receive a data from a first wireless communication apparatus (data transfer apparatus 110, Para. 46, 52, FIG. 1A), in a case where, among multiple pieces of data (packets which are stored in the buffer 320, Para. 115, FIGS. 1A, 3, 8), specific data is discarded after numbering the multiple pieces of data and before transmission of the multiple pieces of data (When the usage amount of the buffer 320 exceeds the threshold value (S803: Yes), the buffer controller 330 selects a packet of a discarding target from among packets which are stored in the buffer 320 other than a beginning packet (S804).  Then the buffer controller 330 extracts an SN of the packet selected in S804 (S805). Subsequently, the buffer controller 330 discards the packet selected in S804 from the buffer 320 (S806).  Para. 115—116, FIGS. 1A, 3, 8) by the first wireless communication apparatus (a transmission system which transmits data flow packets (transmission packets) assigned to the links L1 and L2, Para. 46, FIG. 1A).  
Nakatsugawa teaches the data including discarding notification information indicating that the specific data have been discarded (discarding information adding unit 340 adds the discarding information including the SN extracted in S805 to the notification packet selected in S807 (S808), Para. 116, FIGS. 3, 8).  
Nakatsugawa teaches a controller configured to perform rearranging processing on the multiple pieces of data that are received in the data (In S1010, when the extracted SN is not the same as the reception waiting SN (S1010: No), it is determined that a skip has occurred between the extracted SN and the reception waiting SN. In this case, the sorting unit 540 stores an SN between the extracted SN and the reception waiting SN as another reception waiting SN in the memory of the data transfer apparatus 140 so as to wait a packet having an SN which has been skipped (S1011).  Para. 130, FIGS. 5, 10), based on the numbering (sorting unit 540 determines whether the SN extracted in S1005 is the same as an expected SN (S1006), Para. 125, FIGS. 5, 10).  
Nakatsugawa fails to teach a data unit, and the data unit including multiple pieces of data that are numbered subsequent to the discarding without renumbering. 
Barrass teaches a data unit (the network node can process the frame at 310.  The network node can forward the frame to its next hop.  Para. 25, FIG. 3).  
Barrass teaches the data unit including multiple pieces of data (At 302, (fragment of a frame) is received at a network node, Para. 25, FIG. 3.  At 312, the network node can receive a subsequent fragment, Para. 27, FIG. 3) that are numbered subsequent to the discarding without renumbering (if the start code indicates that the frame is not a first fragment (e.g., code "01"), the network node can discard the fragment at 318, Para. 26, FIG. 3) [the examiner notes that no type of renumbering in performed with respect to discarding a fragment]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barrass with the teachings of Nakatsugawa since Barrass provides a technique for discarding data based on sequence codes, which can be introduced into the system of Nakatsugawa to permit certain unneeded packets to be discarded when their order information indicates that such packets cannot be properly utilized.  


In regard to Claim 4, Nakatsugawa teaches, wherein the controller is further configured to perform the rearranging processing with the specific data as being discarded (sorting unit 540 stores the packet received in S1001 in an end of the waiting buffer 550 (S1014), Para. 131, FIGS. 5, 10.  The sorting unit 540 reads a packet stored in the waiting buffer 550 (S1104), Para. 138, FIG. 5, 11.  Then the sorting unit 540 stores the packet read in S1104 in the end of the output buffer 560 (S1105), Para. 138, FIG. 5, 11), based on the discarding notification information (sorting unit 540 extracts an SN of the packet received in S1001 (S1005), Para. 125, FIGS. 5, 10.  In S1010, when the extracted SN is not the same as the reception waiting SN (S1010: No), it is determined that a skip has occurred between the extracted SN and the reception waiting SN, Para. 130, FIGS. 5, 10).  


In regard to Claim 6, Nakatsugawa teaches A wireless communication system comprising: a first wireless communication apparatus; and a second wireless communication apparatus, wherein the first wireless communication apparatus is configured to: perform numbering of multiple pieces of data (packets and control messages of the data flows, Para. 4) and transmit the multiple pieces of data that are numbered (The data transfer apparatus 110 receives data flows. The data transfer apparatus 110 has a function of an order adding unit which adds order information representing an order of packets to the packets of the received data flows.  Para. 47, FIG. 1A) to the second wireless communication apparatus (data transfer apparatus 140, Para. 46, 52, FIG. 1A).  
Nakatsugawa teaches structure, when specific data among the multiple pieces of data (packets which are stored in the buffer 320, Para. 115, FIGS. 1A, 3, 8) is discarded after the numbering and before the transmission (When the usage amount of the buffer 320 exceeds the threshold value (S803: Yes), the buffer controller 330 selects a packet of a discarding target from among packets which are stored in the buffer 320 other than a beginning packet (S804).  Then the buffer controller 330 extracts an SN of the packet selected in S804 (S805). Subsequently, the buffer controller 330 discards the packet selected in S804 from the buffer 320 (S806).  Para. 115—116, FIGS. 1A, 3, 8), a data unit (discarding information adding unit 340 selects a notification packet, Para. 116, FIGS. 3, 8) including discarding notification information indicating that the specific data have been discarded (discarding information adding unit 340 adds the discarding information including the SN extracted in S805 to the notification packet selected in S807 (S808), Para. 116, FIGS. 3, 8).  
Nakatsugawa teaches transmit the data to the second wireless communication apparatus (the line IF unit 350 transmits the packet read in S902 (S903), Para. 120—121, FIGS. 1A, 3, 8, 9).  
Nakatsugawa fails to teach to structure a data unit including the multiple pieces of data subsequent to the discarding without renumbering, and to transmit the data unit.  
Barrass teaches to structure a data unit (reassemble the original frame at 316 from the plurality of fragments, Para. 27, FIG. 3) including the multiple pieces of data (At 302, (fragment of a frame) is received at a network node, Para. 25, FIG. 3.  At 312, the network node can receive a subsequent fragment, Para. 27, FIG. 3) subsequent to the discarding without renumbering (if the start code indicates that the frame is not a first fragment (e.g., code "01"), the network node can discard the fragment at 318, Para. 26, FIG. 3) [the examiner notes that no type of renumbering in performed with respect to discarding a fragment].  
Barrass teaches to transmit the data unit (the network node can process the frame at 310.  The network node can forward the frame to its next hop.  Para. 25, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Barrass with the teachings of Nakatsugawa since Barrass provides a technique for discarding data based on sequence codes, which can be introduced into the system of Nakatsugawa to permit certain unneeded packets to be discarded when their order information indicates that such packets cannot be properly utilized.  


Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsugawa in view of Uchino et al. (Pub. No.: US 20170303170 A1), hereafter referred to as Uchino.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Nakatsugawa teaches the transmitter.  
Nakatsugawa fails to teach, wherein the transmitter is further configured to transmit the multiple pieces of data subsequent to the discarding to the second wireless communication apparatus in a state where a missing number occurs as a result of the numbering that depends on the discarding.  
Uchino teaches, wherein the transmitter is further configured to transmit the multiple pieces of data subsequent to the discarding to the second wireless communication apparatus in a state where a missing number occurs as a result of the numbering that depends on the discarding (transmission and reception unit 210 communicates with the user equipment 100, Para. 70, FIGS. 6, 14.  Upon detecting a missing sequence number for uplink data packets received after the uplink reordering timer has expired or stopped, the PDCP layer processing unit 230 determines that the uplink data packet corresponding to the missing sequence number has been discarded in the user equipment 100, Para. 76, FIGS. 6, 14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uchino with the teachings of Nakatsugawa since Uchino provides a technique for accepting packets after detecting missing packet of sequence numbers, which can be introduced into the system of Nakatsugawa to ensure multiple remaining data packets are transmitted even after certain data packets with certain sequence numbers are discarded.  

	In regard to Claim 5, as presented in the rejection of Claim 3, Nakatsugawa teaches the receiver.  
Nakatsugawa fails to teach, wherein the receiver is further configured to receive the multiple pieces of data subsequent to the discarding, from the first wireless communication apparatus in a state where a missing number occurs as a result of the numbering that depends on the discarding.  
Uchino teaches, wherein the receiver is further configured to receive the multiple pieces of data subsequent to the discarding, from the first wireless communication apparatus in a state where a missing number occurs as a result of the numbering that depends on the discarding (transmission and reception unit 210 communicates with the user equipment 100, Para. 70, FIGS. 6, 14.  Upon detecting a missing sequence number for uplink data packets received after the uplink reordering timer has expired or stopped, the PDCP layer processing unit 230 determines that the uplink data packet corresponding to the missing sequence number has been discarded in the user equipment 100, Para. 76, FIGS. 6, 14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uchino with the teachings of Nakatsugawa since Uchino provides a technique for accepting packets after detecting missing packet of sequence numbers, which can be introduced into the system of Nakatsugawa to ensure multiple remaining data packets are transmitted even after certain data packets with certain sequence numbers are discarded.  


Claim 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsugawa in view of Kim et al. (Pub. No.: US 20130070682 A1), hereafter referred to as Kim.  
	In regard to Claim 7, as presented in the rejection of Claim 1, Nakatsugawa teaches the controller.  
Nakatsugawa fails to teach, wherein the controller performs numbering of the multiple pieces of data corresponding to a plurality of protocol layers or sublayers, and performs a first processing in a case where, among the multiple pieces of data, a specific data set in at least one protocol layer or sublayer is discarded after the numbering and before transmitting the multiple pieces of data.  
	Kim teaches, wherein the controller performs numbering of the multiple pieces of data corresponding to a plurality of protocol layers or sublayers, and performs a first processing in a case where, among the multiple pieces of data, a specific data set in at least one protocol layer or sublayer is discarded after the numbering and before transmitting the multiple pieces of data (For the purpose of RLC PDU assembly, a segment MAC Control Element (seg MAC CE) 625 is added to the head of the segmented RLC PDU 605. The seg MAC CE 625 includes s Sequence number (SN) 630.  Para. 62, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Nakatsugawa since Kim provides a technique for processing packet through protocol layers, which can be introduced into the system of Nakatsugawa to ensure proper data formats are utilized for reliable communications of data across a network.  

In regard to Claim 8, as presented in the rejection of Claim 1, Nakatsugawa teaches the first wireless communication apparatus.  
Nakatsugawa fails to teach, wherein the discarding notification information is included in a Medium Access Control (MAC) Control Element (CE).  
	Kim teaches, wherein the discarding notification information is included in a Medium Access Control (MAC) Control Element (CE) (For the purpose of RLC PDU assembly, a segment MAC Control Element (seg MAC CE) 625 is added to the head of the segmented RLC PDU 605, Para. 62, FIG. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Nakatsugawa since Kim provides a technique for processing packet through protocol layers, which can be introduced into the system of Nakatsugawa to ensure proper data formats are utilized for reliable communications of data across a network.  

In regard to Claim 9, as presented in the rejection of Claim 1, Nakatsugawa teaches the first wireless communication apparatus.  
Nakatsugawa fails to teach, wherein the plurality of protocol layers or sublayers include is at least one of: a Packet Data Convergence Protocol (PDCP) layer; a Radio Link Control (RLC) layer; and a Medium Access Control (MAC) layer.  
	Kim teaches, wherein the plurality of protocol layers or sublayers include is at least one of: a Packet Data Convergence Protocol (PDCP) layer; a Radio Link Control (RLC) layer; and a Medium Access Control (MAC) layer (The PDCP layer performs head compression 310, ciphering 315, and PDCP header insertion 320 to generate a PDCP Packet Data Unit (PDU). The PDCP PDU is delivered to the RLC layer. The PDCP PDU is equal to the RLC SDU 325, and the RLC PDU is generated by segmenting or assembling the RLC SDU 335.  Para. 48-49, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Nakatsugawa since Kim provides a technique for processing packet through protocol layers, which can be introduced into the system of Nakatsugawa to ensure proper data formats are utilized for reliable communications of data across a network.  

In regard to Claim 10, as presented in the rejection of Claim 1, Nakatsugawa teaches the first wireless communication apparatus.  
Nakatsugawa fails to teach, wherein the multiple pieces of data corresponding to each of the plurality of protocol layers or sublayers are structured as at least one of a protocol data unit (PDU) and a service data unit (SDU) according to a hierarchy of each of the plurality of protocol layers or sublayers.  
	Kim teaches, wherein the multiple pieces of data corresponding to each of the plurality of protocol layers or sublayers are structured as at least one of a protocol data unit (PDU) and a service data unit (SDU) according to a hierarchy of each of the plurality of protocol layers or sublaye (The PDCP layer performs head compression 310, ciphering 315, and PDCP header insertion 320 to generate a PDCP Packet Data Unit (PDU). The PDCP PDU is delivered to the RLC layer. The PDCP PDU is equal to the RLC SDU 325, and the RLC PDU is generated by segmenting or assembling the RLC SDU 335.  Para. 48-49, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Nakatsugawa since Kim provides a technique for processing packet through protocol layers, which can be introduced into the system of Nakatsugawa to ensure proper data formats are utilized for reliable communications of data across a network.  

In regard to Claim 11, as presented in the rejection of Claim 1, Nakatsugawa teaches the controller.  
Nakatsugawa fails to teach the first processing is configured to generate the discarding notification information.  
	Kim teaches the first processing is configured to generate the discarding notification information (The MAC layers 425 and 430 requests the RLC layer 420 for the size of the packet to be delivered to the MAC layers 425 and 430 to fit for generating the MAC PDU in consideration of the channel condition. The packets received from the PDCP layer 415 are segmented or assembled according to the packet size and then delivered to the MAC layers 425 and 430.  Para. 54, FIGS. 4, 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Nakatsugawa since Kim provides a technique for processing packet through protocol layers, which can be introduced into the system of Nakatsugawa to ensure proper data formats are utilized for reliable communications of data across a network.  


Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 103  
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive.  Page 6 of the Remarks presents the argument that Nakatsugawa does not disclose at least that the data transfer apparatus 110 discards specific data.  This argument is not persuasive.  Claim 1 recites: “A first wireless communication apparatus comprising: a controller configured to: … structure, when specific data among the multiple pieces of data is discarded after the numbering and before the transmission, a data unit including the multiple pieces of data subsequent to the discarding without renumbering and discarding notification information indicating that the specific data have been discarded” (emphasis added).  Claim 1 recites that a “controller” performs a step to structure data with respect to discarding data and with respect to data this is discarded, but the “controller” of Claim 1 is not clearly limited to being a single device confined within only a first wireless communication apparatus of Claim 1.  In other words, a “controller” of Claim 1 can be an interconnected system of controlling functions, and where only a single function of the interconnected functions can be confined to within the first wireless communication apparatus of Claim 1.  
Nakatsugawa teaches in Para. 46, FIG. 1A: “The data transfer apparatus 110 and the line terminal apparatuses 121 and 122 constitute a transmission system which transmits data flow packets (transmission packets) assigned to the links L1 and L2” (emphasis added).  Nakatsugawa also teaches in Para. 47, FIG. 1A: “The data transfer apparatus 110 has a function of an order adding unit which adds order information representing an order of packets to the packets of the received data flows” (emphasis added).  This shows that the data transfer apparatus 110 and the line terminal apparatuses 121 and 122 of Nakatsugawa constitute a transmission system of functions for controlling transmission processes that prepare data for transmission.  
A transmission system of Nakatsugawa that includes interconnected transmission control functions, where a data transfer apparatus 110 includes a transmission control function of the transmission system, is substantively the same as a controller of Claim 1, and where A first wireless communication apparatus comprising: a controller of Claim 1.  
In addition, the examiner notes that Claim 1 does not clearly require a discard step to be performed by a specific apparatus or device, such as the first wireless communication apparatus.  In other words, Claim 1 does not clearly recite that a first wireless communication apparatus itself is to perform a step to discard data, and Claim 1 does not clearly recite that a controller itself is to perform a step to discard data.  Claim 1 only recites a controller is to perform a step to structure a data unit when specific data is discarded, and to perform the step to structure data unit subsequent to the discarding, and where discarding notification information indicates that specific data have been discarded, but Claim 1 does not clearly require that either the first wireless communication apparatus or the controller actually perform a direct action to discard any data.  


Page 7 of the Remarks presents the argument that The Office Action corresponds the data transfer apparatus 110 with the first wireless communication apparatus of claim 1.  This argument misapprehends the rejection of Claim 1, and is not persuasive.  The examiner notes that Claim 1 recites “first wireless communication apparatus” only in the preamble of Claim 1, and the body of Claim 1 does not clearly confine the limitations of Claim 1 to within only a single apparatus.  The body of Claim 1 includes a controller, a transmitter, and a second wireless communication apparatus, and as a result, includes a system of components, where a there is at least a system of components including at least a controller and a transmitter performing the steps in the body of Claim 1.  As a result, Claim 1 does not simply require only a single apparatus to perform all actions in the body of Claim 1.  Therefore, a transmission system of Nakatsugawa including a data transfer apparatus 110 and a line terminal apparatus 121, is substantively the same as a system of components including at least a controller and a transmitter of Claim 1.  The examiner notes that it is possible for an apparatus to comprise a system of component apparatuses.  


Page 7 of the Remarks presents the argument that It appears that the Office Action corresponds the data transfer apparatus 110 with the first wireless communication apparatus because Nakatsugawa teaches that the data transfer apparatus 110 performs numbering of the packets.  This argument misapprehends the rejection of Claim 1, and is not persuasive.  The body of Claim 1 recites: “a controller configured to: perform numbering of multiple pieces of data” (emphasis added).  Claim 1 does not clearly require a “controller” as being always confined to only a single apparatus.  A transmission system of Nakatsugawa including a data transfer apparatus 110 and a line terminal apparatus 121, is substantively the same as a system of components including at least a controller and a transmitter of Claim 1.  


Page 7 of the Remarks presents the argument that Nakatsugawa does not disclose that the data transfer apparatus 110 discards specific data. The discarding of data occurs in the line terminal apparatuses 121 and/or 122 which Nakatsugawa identifies as “relay apparatuses.”.  This argument is not persuasive.  The body of Claim 1 recites: “a controller configured to: perform numbering of multiple pieces of data” (emphasis added).  Claim 1 does not clearly require a “controller” as being always confined to only a single apparatus.  A transmission system of Nakatsugawa including a data transfer apparatus 110 and a line terminal apparatus 121, is substantively the same as a system of components including at least a controller and a transmitter of Claim 1.  


Pages 7-8 of the Remarks presents the argument that According to the features of claim 1, the first wireless communication apparatus performs “numbering of multiple pieces of data” and transmits “the multiple pieces of data that are numbered” to a second wireless communication apparatus.  This argument is not persuasive.  The body of Claim 1 recites: “a controller configured to: perform numbering of multiple pieces of data … and a transmitter configured to transmit the data unit to the second wireless communication apparatus” (emphasis added).  As a result, the body of Claim 1 includes a system of components including a controller and a transmitter to perform the steps of numbering of multiple pieces of data and to transmit the data unit.  


Page 8 of the Remarks presents the argument that In addition, the first wireless communication apparatus structures a data unit when specific data among the multiple pieces of data is discarded after the numbering and before the transmission, the data unit including the multiple pieces of data subsequent to the discarding without renumbering and discarding notification information indicating that the specific data have been discarded.  This argument is not persuasive.  The body of Claim 1 recites: “a controller configured to: … structure, when specific data among the multiple pieces of data is discarded after the numbering and before the transmission, a data unit including the multiple pieces of data subsequent to the discarding without renumbering and discarding notification information indicating that the specific data have been discarded” (emphasis added).  


Page 8 of the Remarks presents the argument that In other words, the first wireless communication apparatus performs the numbering of multiple pieces of data, performs the discarding of specific data among the multiple pieces of data, structures a data unit including the multiple pieces of data subsequent to the discarding without renumbering where the data unit also includes discarding notification information indicating that the specific data have been discarded.  This argument is not persuasive.  The body of Claim 1 recites: “a controller configured to: perform numbering of multiple pieces of data and control to transmit the multiple pieces of data that are numbered, to a second wireless communication apparatus, and structure, when specific data among the multiple pieces of data is discarded after the numbering and before the transmission, a data unit including the multiple pieces of data subsequent to the discarding without renumbering and discarding notification information indicating that the specific data have been discarded” (emphasis added).  


Page 8 of the Remarks presents the argument that The first wireless communication apparatus transmits the data unit to the second wireless communication apparatus.  This argument is not persuasive.  The body of Claim 1 recites: “a transmitter configured to transmit the data unit to the second wireless communication apparatus” (emphasis added).  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
6-17-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477